Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 1 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 2 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 3 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 4 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 5 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 6 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 7 of 8
Case 19-06301   Doc 22   Filed 03/25/19 Entered 03/25/19 17:03:49   Desc Main
                           Document     Page 8 of 8
